Citation Nr: 0028472	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from February 1971 to March 
1972.  

This appeal arises from a rating decision from the Columbia, 
South Carolina Regional Office (RO) that denied the veteran's 
claim for service connection for PTSD.  A substantive appeal 
was filed in November 1997 with a request for a hearing at 
the RO before a local hearing officer and a request for a 
hearing at the RO before a Member of the Board.  In February 
1998, the veteran canceled his hearing at the RO before a 
local hearing officer. This case was remanded in September 
1998 to afford the veteran the above-mentioned Board hearing.  
In January 2000 the veteran canceled the February 2000 
hearing at the RO before a member of the Board.  The case has 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran has presented medical evidence of a diagnosis 
of PTSD, and he has alleged that he was exposed to a stressor 
during his Vietnam service.

2.  The veteran's claim of entitlement to service connection 
for PTSD is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he served in 
Vietnam from August 2, 1971 to February 29, 1972.  As 
reported on his DA Form 20, the veteran's military 
occupational specialty was a Ldry Bath & Impreg Sp.  Awards 
and decorations received by the veteran include the National 
Defense Service Medal, the Vietnam Service Medal with two 
stars, and the Vietnam Campaign Medal with 60 device.  
Records now on file do not show that the veteran was entitled 
to receive any award or decoration denoting participation in 
combat with the enemy.  The veteran's DD Form 214 shows that 
he served with the 304th S & S Co. D.S. USARV.    

On a service enlistment examination in December 1970, no 
history of frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort was reported.  On examination, the veteran's 
psyche was clinically evaluated as normal.

On a separation examination in February 1972, the veteran 
reported that he was in good health.  

In April 1995, the veteran filed a claim for service 
connection for PTSD.

A VA hospital record from February 1995 includes that the 
veteran was admitted with complaints of having flashbacks and 
waking up hollering with his clothes wet.  The veteran dated 
the onset of his acute illness from 1993 when he met his 
wife.  There were marital conflicts.  He believed that she, 
like others, may have left him because of his agitated sleep 
and anxious behavior.  In particular, he would shake in his 
sleep and sometimes scream when having a nightmare of combat.  
He had intrusive memories of sniper fire killing others in 
his unit.  He also recalled failed missions around Cam Ranh 
Bay in Vietnam.  He was in the service for about twelve 
months.  He had no prior history of treatment for combat 
trauma.  His illness was complicated by cocaine use beginning 
in January 1995.  He also drank beer everyday.  He had a 
history of an overdose in 1969, when his mother died.  He had 
never seen a psychiatrist for his troubles.  He had a history 
of closed head injury in 1982.  

While in the hospital, the veteran revealed symptoms related 
to combat trauma.  He described intrusive, unwanted 
recollections of combat as well as nightmares and 
overarousal.  He also discussed attempts to avoid these 
memories of combat.  He reported that he was hearing voices 
from the past, in particular, he heard men crying out from 
the heat of combat.  The diagnoses included PTSD, delayed. 

Entered into the claims folder was a VA hospital record from 
April 1996 that indicates that the veteran was treated for 
PTSD, chronic, and alcohol and drug dependence in remission.

In a June 1996 statement, the veteran reported that as a 
stressor, on January 10, 1972, when he was in Vietnam, he was 
in the process of a phase down operation, moving supplies 
from Tuy Hoa to Qui Nhon.  He was separated from his unit 
convoy when a moped ran in front of his truck, which was the 
last truck in the convoy.  He stopped to see if the driver 
was okay.  He tried to catch up with the convoy and was 
coming up to a bridge under repair when he was attacked.  
Rockets were bursting around him, but he kept on going.  He 
still had dreams about that day.

In a July 1996, the veteran reported that on January 15, 
1972, when he was with the 304th S and S Co., he was in a 
convoy from Qui Nhon to Tuy Hoa during a phase down 
operation, on Highway One.  He was separated from his convoy 
when a moped ran in front of his truck which caused him to 
stop.  He did not have a shot gun rider nor a rear M.P.  He 
tried to catch up with the convoy and was about ten miles 
from Tuy Hoa when he was ambushed with mortar attacks.  The 
bombs were bursting all around him, but he kept on driving.  
He was terrified.  

A VA hospital record indicates that the veteran was 
hospitalized from March 1996 to April 1996.  He complained of 
depression manifested as severe social isolation, anger, 
flashbacks, nightmares due to intrusive thoughts, anxiety, 
hyperstartle responses to loud noises, hypervigilance, 
survival guilt, difficulty concentrating, sleep disturbance, 
and problems with authority figures.  The veteran reported 
that he had two suicide attempts.  The veteran claimed that 
he started using alcohol in Vietnam which became worse after 
the service.  He started smoking cannabis and heroin in 
Vietnam.  He started using cocaine in 1986.  The veteran 
reported that while in the service, his military occupational 
specialty changed from laundry to patrol and oil technician.  
He would transport and supply oil and gasoline to different 
camps.  He was stationed at Cam Ranh Bay, Qui Nhon, and he 
ran in convoys.  His worst memory was when he was in a convoy 
to Qui Nhon.  He was driving the last truck of the convoy 
when he slightly injured a Vietnamese boy who crossed in 
front of him.  The convoy left him behind.  While he was 
trying to catch up, he was ambushed with a rocket attack.  He 
was not injured, but was spared from death by only luck.  
Another convoy that was returning got him and escorted him 
back to the base.  The diagnoses included traumatic stress 
disorder, chronic; and alcohol and crack dependence, in 
remission; it was indicated that the veteran had severe 
psychosocial stressors due to past combat experience.  

On a VA examination in September 1996, the veteran reported 
being in a number of rehabilitation centers throughout the 
year of 1996.  He said that during this time, he was 
diagnosed as having PTSD.  He had not had drugs since 
December 1995.  He complained that his main symptom of PTSD 
was that he did not deal well with authority figures.  He 
also complained that loud noises startled him.  He noted that 
he had been in numerous anger management classes.  He also 
noted that he was uncomfortable in crowds and tended to want 
to stay alone.  He isolated himself and did not like 
commotion.  He had trouble holding his temper.  He reported 
that his sleep was disturbed, but he would get about eight 
hours of sleep per a 24-hour period.  He felt sleepy during 
the day and would cat nap and his sleep was interrupted at 
night.  He only had occasional nightmares.  He reported that 
the most stressful thing that happened to him while he was in 
Vietnam was when he was driving from Qui Nhon to Tuy Hoa and 
was under attack by mortars or rockets.  He reported that he 
was extremely frightened during this period and that dirt and 
bodies were flying all around.  

It was indicated that none of the records from the 
hospitalizations noted above were in the veteran's claims 
file.  The impression included PTSD and alcohol and cocaine 
abuse, without drugs for the past 10 months.  It was noted 
that the veteran had a long history of serious drug abuse.  
He had been abstinent for ten months; and much of the time, 
he had been in rehabilitation programs.  The examiner 
commented that it would be useful to see records for these 
numerous rehabilitation programs.  He also commented that it 
would also be difficult to document the stressor that the 
veteran described.  

Entered into the claims file in May 1997 were VA treatment 
records from January 1996 to April 1997.  In August 1996, the 
veteran was seen at the mental health clinic.  He had been 
treated by the VA in March 1996 to April 1996 in the PTSD 
clinic at Lyons.  He was diagnosed with severe PTSD.  He was 
in Vietnam from 1972 to 1973.  He was with the 304 SS 
Company.  He worked with petrol, oils, and liquids in 
convoys.  He was in supply.  He reported as a stressor that 
he was the last truck in a convoy and got separated.  He 
never caught up with the convoy and was ambushed by mortars 
on the way back.  Currently, he would lose his temper, miss 
work, had sleep disturbance, was angry and irritable, was 
scared, had anxiety, had exaggerated startle response, was 
hypervigilant, had intrusive thoughts of Vietnam, and had 
flashbacks and nightmares.  The assessment included PTSD (per 
Lyons VAMC), probable, severe.

In December 1996, the veteran was seen at the mental health 
clinic.  He reported continuing problems with PTSD symptoms.  
He had very little sleep and he was more irritable and angry.  
He had nightmares and severe anxiety periods.  He was more 
withdrawn.  The assessment included chronic severe PTSD 
(Vietnam).

A hospital record from later December 1996 shows that the 
veteran was seen for treatment for suicidal ideation and 
frustration which was realized after relapsing after 
maintaining a period of sobriety free of drugs and alcohol.  
The diagnoses included PTSD with depressed mood, 
polysubstance abuse, and personality disorder not otherwise 
specified.  

A mental health clinic record from March 1997 includes that 
the veteran reported being depressed with poor sleep, 
intrusive thoughts, and crying periods.  He was admitted to 
the psychiatric ward.  He had severe periods of anxiety.  He 
reported occasional nightmares.  He slept poorly.  He was 
withdrawn and had increased daily intrusive thoughts.  He was 
irritable and angry.  He had a markedly diminished interest 
in significant activities.  The assessment included chronic, 
severe, PTSD (Vietnam).

In an August 1997 report from the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR), it was indicated the 
report covered the period of August 1 to October 31, 1971 for 
the Qui Nhon area, during the veteran's Vietnam tour.  Qui 
Nhon was one of the main base area locations of the 304th 
Supply and Service Company (304th S&S Co), the veteran's 
assigned unit in Vietnam.  It was indicated that ships were 
sunk by enemy forces in Qui Nhon harbor during this period of 
time and that there was heavy fighting in the U Minh Forest 
and in the Tri Tam district southeast of Tri Tam City.    

In a November 1998 statement, a friend of the veteran's 
indicated that he noticed that the veteran was different 
after he returned from Vietnam.  He had lost jobs and had 
many problems.  He would anger easily and he started to 
drink.  Prior to his service, the veteran was a happy person.   

II.  Analysis

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded. 38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be answered is whether the veteran 
has presented a well grounded claim; that is a claim which is 
plausible.  If he has not presented a well grounded claim, 
his appeal must fail, and there is no duty to assist him 
further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection PTSD requires three (3) elements to be well 
grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); medical or lay evidence of 
an in-service stressor; and medical evidence of a nexus 
(causal relationship) between service and the current PTSD 
disability.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran has alleged a specific stressor in service which 
he believes led to his PTSD.  Evidentiary assertions by a 
claimant are accepted as true for purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making it.  King v. Brown, 5 Vet. 
App. 19 (1993).  The veteran's assertions are not inherently 
incredible and they are within his competence to make.  VA 
treatment records have connected a diagnosis of PTSD to the 
veteran's reported experiences in Vietnam.  Accordingly, the 
Board finds that the veteran's claim for service connection 
for PTSD is well grounded.


ORDER

To the extent that the claim of service connection for PTSD 
is well grounded, the appeal is granted.


REMAND

As the veteran's claim for service connection for PTSD has 
been found to be well grounded, the VA has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In order to establish a claim for PTSD, a veteran must 
establish as follows:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  If the claimed 
stressor is not combat related, a veteran's lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence".  On 
the other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.  

Thus, the determination of whether a veteran was engaged in 
combat with the enemy is particularly significant in PTSD 
cases.  In making this determination, consideration must be 
given to the provisions of 38 U.S.C. § 1154(b) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims-both as to the evidence that a claimant 
must submit in order to make such a claim well grounded and 
as to the evidence necessary in order to establish service 
connection of a disease or injury.  

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the United States Court of 
Veterans Appeals has noted that the Board "must make 
specific findings of fact as to whether or not the veteran 
was engaged in combat ... [and] must provide adequate reasons 
or bases for its finding, including a clear analysis of the 
evidence which it finds persuasive or unpersuasive with 
respect to that issue."  The Court has also held that a 
determination of combat status is to be made "on the basis 
of the evidence of record", and that section 1154(b) itself 
"does not require the acceptance of a veteran's assertion 
that he was engaged in combat".  Furthermore, the Court has 
held that combat status may be determined "through the 
receipt of certain recognized military citations or other 
supportive evidence".  In this regard, the Court has 
observed that the phrase "other supportive evidence" serves 
to provide an almost unlimited field of potential evidence to 
be used to "support" a determination of combat status.  In 
summary, in determining whether this particular veteran 
engaged in combat, consideration must be given to his own 
sworn testimony that he had engaged in combat; the fact that 
it was reported that he was involved in a battle or campaign 
(the Court has held that this may be a relevant 
consideration); and the application of the benefit-of-the-
doubt rule.  Thereafter, a direct finding must be made as to 
combat status.  See Gaines v. West, 11 Vet. App. 353 (1998). 

If it is not determined that the veteran was involved in 
combat, the Board nevertheless has a duty to assist the 
veteran under 38 U.S.C.A. § 5107(a) with respect to 
verification of his claimed stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is the essential 
prerequisite to support the diagnosis of PTSD.  The Court's 
analysis divides into two major components:  The first 
component involved the evidence required to demonstrate the 
actual occurrence of an alleged stressor event; the second 
involved a determination as to whether the stressor event is 
of the quality required to support the diagnosis of PTSD.  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).

As a putative stressor, in June 1996 and July 1996 stressor 
statements and on VA treatment records, the veteran stated 
that in January 1972 (either January 10 or January 15) he was 
in a convoy either from or to Qui Nhon and from or to Tuy Hoa 
as part of a phase down operation.  He was separated from his 
convoy when a young Vietnamese boy drove a moped in front of 
his truck.  He was subsequently ambushed by a mortar or 
rocket attack near a bridge, and bombs were blasting all 
around him and people near him were killed.

The veteran's enlisted record shows that he served in Vietnam 
from August 1971 to February 1972.  As reported on his DA 
Form 20, the veteran's military occupational specialty was a 
Ldry Bath & Impreg Sp.  Awards and decorations received by 
the veteran include the National Defense Service Medal, the 
Vietnam Service Medal with two stars, and the Vietnam 
Campaign Medal with 60 device.  The veteran's DD Form 214 
shows that he served with the 304th S & S Co. D.S. USARV.    

In connection with the duty to assist, another attempt should 
be made to obtain more detailed information from the veteran 
concerning his stressor.  The importance of his providing 
this evidence should be made clear.  It must then be 
determined whether the stressor, if found to have been 
connected to combat, or if not, if the stressor is otherwise 
corroborated, contributed to the veteran's current PTSD 
symptoms.

An August 1997 statement from the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR) indicated that more 
information regarding the veteran's service in Vietnam and 
stressors could be located at the National Personnel Records 
Center.  Therefore, the RO should contact the National 
Personnel Records Center for Morning Reports and DA Form 1 of 
the 304th S & S Co. D.S. USARV.  Moreover, the Center 
provided excerpts from an Operational Report for the period 
of August 1 to October 31, 1971.  It would be helpful if 
records pertaining to January 1972 when the alleged stressor 
reportedly occurred be furnished to the Board.

Record shows that the veteran has been receiving treatment at 
the Coatesville, Pennsylvania; Lyons, New Jersey; Columbia, 
South Carolina; and Hampton, Virginia VA medical centers; all 
available post service treatment records should be obtained 
to include those from the above facilities.  In this regard, 
VA medical reports are considered constructively of record.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (per curiam 
order).  

Thereafter, if the veteran engaged with combat with the enemy 
or his alleged stressor is verified, the veteran should be 
afforded a VA psychiatric examination to confirm whether the 
verified stressor is the cause of any current PTSD.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for PTSD since 
service.  Thereafter, the RO should 
obtain legible copies of all records of 
treatment that have not already been 
obtained to include those from the 
Coatesville, Pennsylvania; Lyons, New 
Jersey; Columbia, South Carolina; and 
Hampton, Virginia VA medical centers.  
All records, once obtained, should be 
associated with the claims folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to the 
putative stressor that he alleges he was 
exposed to in service.  The veteran 
should provide specific details of the 
claimed stressor such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  In particular, the veteran 
should respond to the following questions 
with as much specificity as possible:  
With regard to the bombing incident, what 
was the date of the incident, where 
specifically did it occur, where was the 
convoy traveling to and from and what was 
the purpose, what are the names and/or 
units of those involved; what are the 
names of any individuals who were 
injured; did the veteran report the 
incident and to whom.

3.  Thereafter, the RO should contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150-3197. USASCRUR in an attempt to 
corroborate the veteran's alleged 
stressor.  His statements regarding 
descriptions of the stressors should be 
provided this organization.  The Center 
should include an extract of the 
operational report submitted by the 
United States Army for the period January 
1992.  Any USASCRUR report or response 
obtained should be associated with the 
claims file. 

4.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain copies of unit morning reports and 
DA Form 1 for the time period in question 
for the 304th S & S Co. D.S. USARV.  If 
the names of any injured or killed are 
supplied, daily personnel actions should 
be reviewed for the period in question.

5.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.

6.  If it is determined that the veteran 
engaged in combat during service or was 
otherwise exposed to a verifiable 
stressor in service, he should be 
afforded a current VA psychiatric 
examination.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
pursuant to the diagnostic criteria set 
forth in Diagnostic And Statistical 
Manual of Mental Disorders (DSM-IV); and, 
if so, is the diagnosis linked to a 
specific corroborated stressor event 
experienced while in service.  The 
examiner should provide all factors upon 
which the diagnosis was made.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
review the veteran's claim.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded a 
reasonable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 


